               Case 1:20-cv-04403-RA Document 8 Filed 10/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                         USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                        DOCUMENT
                                                                     ELECTRONICALLY FILED
 PAMELA WILLIAMS, on behalf of herself                               DOC#:
 and all others similarly situated,                                  DATE FILED:  10-14-20

                              Plaintiff,
                                                                        20-CV-4403 (RA)
                         v.
                                                                             ORDER
 FISHER & PAYKEL APPLIANCES USA
 HOLDINGS INC.,

                              Defendant.



RONNIE ABRAMS, United States District Judge:

         On June 16, 2020, this Court ordered the parties to meet and confer within thirty days of service,

and to submit a joint letter to the court within fifteen additional days. Dkt. 5. The parties did not do so.

On September 14, 2020, this Court extended the parties’ deadline to do so until September 29, 2020.

Dkt. 7. Again, the parties did not meet this deadline, and to date, the parties have not submitted their

joint letter. No later than October 23, 2020, the parties are ordered to submit a joint letter requesting that

the Court either (1) refer the case to mediation or a magistrate judge (and indicate a preference between

the two options), or (2) schedule an initial status conference in the matter. Failure to file the letter may

result in dismissal of this action for failure to prosecute pursuant to Rule 41(b) of the Federal Rules

of Civil Procedure.

SO ORDERED.

Dated:      October 14, 2020
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
